       Case 4:20-cv-00335-SHR Document 22 Filed 09/30/20 Page 1 of 3



 1    Logan T. Johnston, #009484
      JOHNSTON LAW OFFICES, P.L.C.
 2    14040 N. Cave Creek Rd., Suite 309
      Phoenix, Arizona 85022
 3    Telephone: (602) 435-0050
      ltjohnston@live.com
 4
      David T. Barton #016848
 5    Kathryn Hackett King #024698
      BURNSBARTON PLC
 6    2201 East Camelback Road, Ste. 360
      Phone: (602) 753-4500
 7    david@burnsbarton.com
      kate@burnsbarton.com
 8
      Attorneys for Defendant
 9
                          IN THE UNITED STATES DISTRICT COURT
10
                                FOR THE DISTRICT OF ARIZONA
11
12    D.H., by and through his mother, Janice          Case No. 4:20-cv-00335-SHR
13    Hennessy-Waller; and John Doe, by and
      through his guardian and next friend, Susan
14    Doe, on behalf of themselves and all others      DEFENDANT’S RESPONSE TO
      similarly situated,                              PLAINTIFFS’ UNOPPOSED
15                                                     MOTION FOR EXTENSION OF
                         Plaintiffs,
                                                       TIME TO FILE REPLY IN SUPPORT
16                                                     OF MOTION FOR PRELIMINARY
              vs.
17                                                     INJUNCTION
      Jami Snyder, Director of the Arizona Health
18    Care Cost Containment System, in her
      official capacity,
19                                                     (Assigned to the Honorable Scott H.
                                                       Rash)
20                       Defendant.
21
              In Plaintiffs’ Unopposed Motion for Extension of Time to File Reply in Support of
22
     Motion for Preliminary Injunction (Doc. 20), Plaintiffs correctly state that Defendant
23
     agreed not to oppose Plaintiffs’ request for a 21-day extension of time to file a reply
24
     brief.
25
              However, the Motion also seems to indicate Defendant does not oppose Plaintiffs
26
     preparing and filing new expert declarations with Plaintiffs’ reply brief. Defendant
27
     wishes to clarify for the record that Defendant did not agree to not oppose the introduction
28
       Case 4:20-cv-00335-SHR Document 22 Filed 09/30/20 Page 2 of 3



 1
     of new evidence (through new expert declarations) in a reply brief. See, e.g., Imon v.
 2
     Keeton, No. CV-20-00037-PHX-DWL, 2020 WL 4284378, n.8 (D.Ariz. July 27, 2020)
 3
     (“In his reply, Petitioner belatedly attempts to address the radiographic evidence” with
 4
     argument and “by submitting new expert declarations,” but “[t]his approach fails. A
 5
     litigant may not seek to advance a new argument, based on new evidence, for the first
 6
     time in a reply”). Defendant recognizes the Court has already issued an Order on the
 7
     motion (Doc. 21), which Defendant does not oppose. Defendant files this response merely
 8
     to clarify for the record that Defendant reserves the right to oppose any new evidence
 9
     and/or new expert declarations that may be submitted in Plaintiffs’ reply brief.
10
            RESPECTFULLY SUBMITTED this 30th day of September, 2020.
11
12                                             BURNSBARTON PLC
13
14                                             By      /s/ Kathryn Hackett King
15                                             David T. Barton
                                               Kathryn Hackett King
16
17                                             JOHNSTON LAW OFFICES, P.L.C.
                                               Logan T. Johnston
18                                             14040 N. Cave Creek Rd., Suite 309
                                               Phoenix, Arizona 85022
19
20                                             Attorneys for Defendant
21
22
23
24
25
26
27
28


                                                 -2-
       Case 4:20-cv-00335-SHR Document 22 Filed 09/30/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2
            I hereby certifies that on September 30, 2020, I electronically transmitted the
 3   foregoing document, using the ECF System for filing and transmittal of a Notice of
     Electronic Filing and to ECF registrants and e-mailed a copy of the foregoing to the
 4   following:
 5
     Brent P. Ray
 6   Andrew J. Chinsky
     KING & SPALDING LLP
 7   353 N. Clark Street, 12th Floor
     Chicago, Illinois 60654
 8   T: +1 312 995 6333
     F: +1 312 995 6330
 9   Email:bray@kslaw.com
     achinsky@kslaw.com
10
     Daniel C. Barr
11   Janet M. Howe
     PERKINS COIE LLP
12   2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012-2788
13   T: +1 602 351 8085
     F: +1 602 648 7085
14   Email:dbarr@perkinscoie.com
     jhowe@perkinscoie.com
15
     Asaf Orr
16   NATIONAL CENTER FOR LESBIAN RIGHTS
     870 Market Street, Suite 370
17   San Francisco, CA 94102
     T: +1 415 392 6257
18   F: +1 415 392 8442
     Email:aorr@nclrights.org
19
     Abigail K. Coursolle
20   Catherine McKee
     NATIONAL HEALTH LAW PROGRAM
21   3701 Wilshire Boulevard, Suite 750
     Los Angeles, CA 90010
22   T: +1 310 204 6010
     Email:coursolle@healthlaw.org
23   mckee@healthlaw.org
24
     Attorneys for Plaintiffs and the Class
25
     s/Carolyn Galbreath
26
27
28


                                                  -3-
